ON MOTION
LOURIE, Circuit Judge.

ORDER

U.S. Ecology, Inc. renews its motion to dismiss Frank Manchak, Jr.’s appeal, 03-1164, for failure to file his brief. Manchak opposes and moves for “relief from order of May 16, 2003, and request for relief from page/word limitations.” U.S. Ecology replies.
On May 16, 2003, we denied U.S. Ecology’s motion to dismiss Manchak’s appeal due to Manchak’s failure to file an opening brief and directed Manchak to file his brief on May 23, 2003. Manchak stated that his brief was completed and timely served but *969for some reason was not received by U.S. Ecology or the court. However, following our May 16 order, no brief was filed. On May 29, 2003, U.S. Ecology renewed its motion to dismiss. In response, Manchak states that he attempted but was unable to rewrite his brief by May 23, even though the court’s order did not require that the brief be rewritten, but merely refiled. In any event, Manchak does not adequately explain why he did not move for an extension of time before the court-imposed due date.
Accordingly,
IT IS ORDERED THAT:
(1) U.S. Ecology’s renewed motion to dismiss is granted.
(2) Manchak’s motions are denied.